IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN R. MCCOOL,                            : No. 16 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
NORTHUMBERLAND COUNTY CCP,                 :
CHARLES H. SAYLOR J,                       :
NORTHUMBERLAND COUNTY ODA,                 :
ANTHONY "TONY" M. MATULEWICZ, III,         :
DA, SNYDER COUNTY CCP, LOUISE O.           :
KNIGHT J, SNYDER COUNTY ODA,               :
MICHAEL F. J. PIECUCH, DA,                 :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and Writ of

Mandamus and the Application for an Immediate Hearing are DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.